IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA .
PENSACOLA DIVISION
UNITED STATES OF AMERICA
v. Case No. 3:19¢r2/MCR

MICHAEL LEE DEPINE

 

FINAL ORDER OF FORFEITURE
AS TO DEFENDANT MICHAEL LEE DEPINE

WHEREAS, on April 9, 2019, the Court entered a Preliminary Order
of Forfeiture, pursuant to the provisions of Title 18, United States Code,
Section 2253, based upon the defendant’s guilty plea to Counts Two and Four
of the indictment in this action, and the attached forfeiture provision thereto,
of the property listed as:

A. The real property known as 5604 Lobelia Lane, Pensacola,
Florida, more particularly described in the Official Records at
Deed Book 7207, Page 20 of the public records of Escambia
County, Florida as follows:

Lot 24, Block S, NATURE TRAIL SUBDIVISION, a
Subdivision of a portion of Section 8, 9, and 16, Township
1 South, Range 31 West, Escambia County, Florida,
according to the Plat thereof, recorded in Plat Book 18,
Pages 60-60R, of the Public Records of Escambia
County, Florida;

FILED IN OPEN COURT THUS

1 6-) 4t-Dold

CLERK U.S. DESTRICT
COURT, NORTH, osT, FLA.
B. A four door 2016 Lexus with VIN JTHBK1GG4G2215390;

C. A Dell desktop computer (SN 5P8LC31) with Seagate hard
drive;

D. A home built desktop computer (SN VL80001 W2ZHD003249)
with Seagate hard drive;

E. An HP laptop computer (SN CND7130KHP); and

F. An Apple iPhone 8 (SN C8SPWMC43JC6C).

AND WHEREAS, pursuant to Rule 32(b)(2) and 32.2(b)(2) of the
Federal Rules of Criminal Procedure said Preliminary Order of Forfeiture
shall be made final as to defendant MICHAEL LEE DEPINE at the time of
sentencing and shall be made part of the sentence and included in the
judgment now wherefore,

_ITIS HEREBY ORDERED:

That all of defendant MICHAEL LEE DEPINE’s right, title and
interest in the property described above is hereby forfeited to and vested in
the United States of America and that said forfeiture is now final as to the
defendant for all purposes.

That Navy Federal Credit Union, who has an innocent third party

interest in the real property known as 5604 Lobelia Lane, Pensacola, Florida,
maintains its interest in said real property. The real property known as 5604
Lobelia Lane, Pensacola, Florida, shall be auctioned/sold by the United States
pursuant to its normal procedures, with a reserve figure above the monies
owed to Navy Federal Credit Union set prior to any auction/sale. The United
States is required to contact Navy Federal Credit Union prior to and after any
auction/sale in order to confirm the reserve’ figure and make final payoff of
the third party interest. In order that the minimum reserve bid amount be
accurately established, prior to the auction/sale the United States will contact
Navy Federal Credit Union through its Mortgage Resolution/Default
Department at 820 Follin Lane, Vienna, Virginia, 22180; Telephone No: (703)
206-2449 or (703) 206-4229: E-mail: jodie_grant@navyfederal.org, with
copy to lisa_barnes@navyfederal.org and oge_paralegals@navytfederal.org;
and Navy Federal Credit Union will provide to the United States an estimated
amount that will be owing as of the time of the anticipated disbursement from
the auction/sale.

Navy Federal Credit Union will advance funds to keep the real property
insured and to pay the ad valorem taxes, special assessments and

homeowner’s dues and assessments. All such sums advanced will be added
onto the payoff owing to Navy Federal Credit Union and be paid from the
auction/sale proceeds. From the date of this Order and during the pendency
of the auction/sale, the United States will maintain the real property and
improvements thereon. Within forty-five (45) days after the auction/sale of
the real property, the United States will disburse to Navy Federal Credit Union
| the monies sufficient to pay what is owed.

If the interest owing to Navy Federal Credit Union is not paid in full
through the auction/sale of the real property within 12 months from the date
of this Order, jurisdiction is retained by this Court for Navy Federal Credit
Union to petition this Court for such relief as Navy Federal Credit Union
deems appropriate. Navy Federal Credit Union’s Petition for Ancillary
Hearing (Doc. 63) is rendered moot by this Order.

The United States will notify Navy Federal Credit Union of when and
where the auction/sale will occur at least ten (10) days prior to the auction/sale
and Navy Federal Credit Union has the right to bid at the auction of the 5604
Lobelia Lane, Pensacola, Florida, by credit for up to the total amount it is

owed if so desired.
The United States and Navy Federal Credit Union will cooperate and
communicate as needed about the condition of the real property in order to
preserve the real property’s condition and value, including, but not limited to,

dealing with any casualty loss.

IT 1S SO ORDERED this Je day of June, 2019.

M, CASEY RODGERS ¥
UNITED STATES DISTRICT JUDGE
